Citation Nr: 1727592	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder (Depression) and posttraumatic stress disorder (PTSD) prior to December 17, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In a November 2013 decision the Board denied entitlement to an initial evaluation in excess of 30 percent for Depression and PTSD.  In June 2014, pursuant to a Joint Motion for Remand, the Court of Appeals for Veteran's Claims vacated the November 2013 decision and remanded the appeal with orders to associate an outstanding December 2012 VA examination with the claims file and readjudicate the appeal.  

The Board remanded the matter in October 2014 with orders to obtain the December 2012 VA examination as well as any outstanding Vet Center treatment records.  VA obtained the December 2012 VA examination and treatment records from a VA medical center dated July 2003 to November 2014.  The RO readjudicated the claim and assigned a 100 percent rating for depression and PTSD effective December 17, 2012, the date of the VA examination. 

In April 2016 the Board determined that relevant Vet Center treatment records remained outstanding and the October 2014 remand orders had not been substantially complied with.  The Board then remanded the matter with orders to obtain any records of the Veteran's treatment at the Vet Center, specifically treatment before December 17, 2012.  VA obtained Vet Center treatment records dated April 2012 to April 2013.  The April 2012 treatment note appears to be the Veteran's intake at the Vet Center and there is no evidence that other relevant Vet Center records remain outstanding, therefore the Board finds that VA has substantially complied with the October 2014 and April 2016 remand orders.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order). The RO readjudicated the claim in April 2017 and assigned a 50 percent rating effective prior to December 17, 2012.  As this was not a full grant of the benefit sought the period prior to December 17, 2012 remains on appeal and the issue has been recharacterized above.    


FINDING OF FACT

The competent medical evidence of record does not show that the Veteran's acquired psychiatric disability caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to December 17, 2012.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disability have not been met prior to December 17, 2012.  38 C.F.R. § 4.130, Diagnostic Codes 9434, 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking an initial evaluation for his acquired psychiatric disability in excess of 50 percent prior to December 17, 2012.  
A 50 percent rating indicates occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires evidenced that the Veteran's disability caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Veteran first sought therapy for his acquired psychiatric disability in April 2009.  Symptoms including intrusive thoughts, avoidance, limited trauma-related nightmares, and some distress on exposure to helicopters and loud noises were noted.  He reported having a depressed mood and feeling "edgy."  Low motivation was noted as a significant problem.  He reported sleep and mild appetite disturbance.  However, he denied any suicidal or homicidal ideation.  Although he was sometimes noted to have a sense of foreshortened future, the Veteran was consistently found to not present a clinical risk of danger to himself or others.  

The Veteran is described in his mental health intake evaluation as having functioned rather well in both occupational and interpersonal domains for many years.  Although he was laid off in 2008, he reported being motivated to return to work.  He was laid off as part of a reduction in force and there is no indication that his disability impacted his work or contributed to his being laid off.  Mild arousal symptoms and some avoidance symptoms were noted.  A global assessment of functioning (GAF) score of 53 was assigned.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric
Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)
(DSM-IV).  A GAF score between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.

Several outpatient notations regarding the Veteran's psychiatric condition were made between May 2009 and October 2009.  Throughout those records, depressive symptoms including decreased interest in things, poor appetite, low energy, sleep disturbance, and thoughts of Vietnam are noted.  The Veteran's mood was occasionally described as normal, while other times he was "mostly depressed, with flat affect."  Later in 2009 the Veteran reported fewer nightmares, improved communication with his wife, and daily walks to engage in his photography hobby.  Throughout the VA treatment records, he is always reported as well groomed.  Also, there is always a negative finding for suicidal and homicidal ideation.

A VA provided psychiatric examination in July 2009.  The Veteran's claims file and electronic record were reviewed by the examiner, and the Veteran was interviewed.  The Veteran reported intrusive thoughts and nightmares, depressed mood, low energy, loss of interest, appetite disturbance, and emotional tearfulness.  The Veteran reported a history of problems with anger, but no violence.  The examiner also noted the Veteran's record of mild hypervigilance.  At the examination, the Veteran appeared distressed in response to discussion and reminders of his stressors.  He described a history of avoiding the topic of his service in Vietnam.  He also reported some psychogenic amnesia for combat events from Vietnam, stating that the 2 or 3 months following the traumas of the Tet offensive "are just a blank in my memory."  The examiner found that the Veteran managed activities of daily living independently, though he reported at times having difficulty getting out of bed.  In his spare time, the Veteran explained that he enjoyed photography and riding his bicycle.  He reported recently going with his son to do a "photo shoot" of wildflowers in the country.  Also, he had recently moved into the home owned by his parents and he was actively remodeling it.

The Veteran's thought process was described as logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions and there was no evidence of these on examination.  The Veteran denied suicidal and homicidal ideation.  The Veteran's insight and judgment were described as good.  The Veteran was also reported as being competent to handle his finances.  The examiner diagnosed the Veteran with Depression and reported GAF score of 50 to 55.

In June 2010 the Veteran submitted a written statement describing his symptoms.  These included intense nightmares and occasional waking flashbacks; depression; sleep problems; intrusive memories; difficulty concentrating on or completing tasks; difficulty remembering appointments; anxiety in crowded places; and difficulty at social functions, depending on his mood.

In April 2012, the Veteran began therapy at a Vet Center and continued there beyond December 17, 2012.  His therapist noted moods varying from dysphoric to "okay."  The Veteran was mistrustful and suspicious, although progress was made over the course of the treatment.  Specific symptoms noted include: flat affect, intrusive memories; sleep disturbance; nightmares and flashbacks; anxiety; depression; difficulty interacting with others; anhedonia; loss of motivation; irritability, without violence; anxiety; sense of foreshortened future. 

The Veteran reported that he enrolled in a college level photography class in the summer of 2012, but had difficulty interacting with the other students and was dissatisfied with the professor.  He planned to buy, repair, and sell bikes, but apparently did not follow through on this plan.  During the same period he planned a trip with his wife to photograph horses and attended a veteran's group fishing trip.  He also reported good relationships with his wife and children, but experienced significant interpersonal distress during this period.  
For the reasons below, the Board finds that the Veteran's level of impairment closely matches the criteria for a 50 percent evaluation and does not rise to the level of a 70 percent evaluation.

The Veteran's observed and reported symptoms do not closely match the criteria for a 70 percent rating.  Although the Veteran's records reflect his feeling of foreshortened future, he consistently denied suicidal ideation.  There is no indication in the record of any obsessional rituals or illogical, obscure, or irrelevant speech.  The record reflects panic attacks, often triggered by nightmares or large, chaotic groups of people, but not a "near continuous" panic.  While the Veteran reports periods of low motivation when it is hard to get out of bed, he also reports engaging in hobby activities like bike riding and photography, as well as working on his parents' house.  He shows irritability but has no history of violence and no violent incidents occurred during the appellate period.  Throughout his treatment records the Veteran was observed to be appropriately groomed and attired and oriented to time and place.  Finally, while he had difficulty adapting to a school setting in the summer of 2012, and avoided situations and people who would remind him of his traumatic experiences, the Veteran also maintained long term relationships with his wife and children, and participated in social events and hobbies during the same period.

On the other hand, the Veteran's observed and reported symptoms very closely match the criteria for a 50 percent rating.  He was occasionally described in treatment records as having a flat affect.  He experienced panic attacks triggered by dreams, flashbacks, or other triggers that reminded him of his stressor.  He reported difficulty concentrating and remembering things, including 2 to 3 months of his time in Vietnam and discussions he had in therapy.  His disturbances in motivation and mood sometimes made it difficult for him to get out of bed or find pleasure in things once he was up.  Finally, while he maintained his close family relationships, his resistance and sarcasm prevented him from easily forming new relationships, including with his treatment team. 

Furthermore, while the Board notes that both the Veteran's VA examiner and his treatment provider assessed GAF scores between 51 and 60, indicating moderate symptoms.  The Board is certainly not bound by these characterizations, but may consider them in context of the Veteran's observed symptoms and evidence of impact on the Veteran's social and work life.  See 38 C.F.R. §§ 4.2, 4.6.  In this case, the Board finds that the medical professionals' characterizations are in line with the observed symptoms, which match the criteria for a 50 percent rating, as well the overall effect on the veteran's life, which does not rise above the level of occupational and social impairment with reduced reliability and productivity.

The preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 50 percent for an acquired psychiatric disorder prior to December 17, 2012, and a higher rating is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder prior to December 17, 2012 is denied.






____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


